MEMORANDUM OPINION


No. 04-05-00415-CV

Patricia A. CANTU,
Appellant

v.

SOUTHSIDE INDEPENDENT SCHOOL DISTRICT,
Appellee

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CI-05387
Honorable David A. Berchelmann, Jr., Judge Presiding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   September 28, 2005

DISMISSED
            Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who does not oppose the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against appellant.

                                                                                    PER CURIAM